Citation Nr: 0300032	
Decision Date: 01/02/03    Archive Date: 01/15/03

DOCKET NO.  96-46 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Portland, Oregon


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from December 1950 
to September 1954, and from October 1957 to December 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  

In a July 1999 decision, the Board denied the veteran's 
claims for service connection for arthritis of the first 
joint of the right index finger, bilateral hernias, low 
back disorder, right wrist disorder, numbness of the right 
hand and foot, and a respiratory disorder secondary to 
herbicide exposure.  The Board also denied entitlement to 
a compensable evaluation for seborrheic dermatitis.  The 
issues with respect to compensable evaluations for left 
and right ear hearing loss were remanded to the RO for 
additional development.  That development has been 
completed and those issues are again before the Board.  


FINDINGS OF FACT

1.  All available information and evidence necessary for 
an equitable disposition of the veteran's appeal have been 
obtained by the RO.  

2.  The veteran's pure tone threshold average is less than 
34 dB in each ear; his percentage of discrimination is 94 
or higher in both ears.

3.  The veteran does not have a pure tone threshold of 70 
dB or higher at 2000 Hertz.


CONCLUSION OF LAW

The criteria for a compensable evaluation for left ear 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.85, 4.87, Diagnostic Code 6100 
(1998); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  It is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001).  The liberalizing provisions 
of the VCAA are applicable to the issues on appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence 
of a well-grounded claim, and provide that VA will assist 
a claimant in obtaining evidence necessary to substantiate 
a claim but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  They 
also require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

The record reflects that the veteran has been notified of 
the requirements for the benefits sought on appeal and the 
basis of the RO's decision with respect to his claims.   
In the Board's July 1999 remand, it requested that the RO 
contact the veteran and have him identify all medical care 
providers who had treated him for hearing loss since July 
1996.  Following notification in September 1999, the 
veteran responded to the RO's request a month later, 
indicating that he had been treated by civilian doctors in 
Columbia (South America), where he was living, but that he 
did not know the names of the doctors.  

The RO issued a supplemental statement of the case (SSOC) 
in April 2001.  In the SSOC, the veteran was provided the 
regulations governing hearing loss and placed on notice of 
what the medical evidence would need to show to 
substantiate his claim for a compensable rating for 
hearing loss.  The veteran has not alleged that there is 
any outstanding evidence or information that could be 
obtained to substantiate his claims, nor is the Board 
aware of such evidence.  

In a letter dated in November 2001, the RO informed the 
veteran of the VCAA.  The letter put the veteran on notice 
of what evidence VA was responsible for obtaining and what 
evidence he was responsible for obtaining.  

VA has thereby met its obligations to notify the veteran 
of the evidence needed to substantiate his claims and of 
what evidence he is responsible for obtaining.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

The VCAA requires that VA afford the veteran an 
examination when there is competent evidence that a 
claimant has a current disability, or persistent or 
recurrent symptoms of a disability; there are indications 
that the disability may be associated with active service; 
and the record is insufficient to decide the claim.  38 
U.S.C.A. § 5103A(d).  The veteran was afforded a VA 
examination in August 2000 to assess his current level of 
hearing disability.  

There is no reasonable possibility that further assistance 
could assist the veteran in substantiating his claims.  
The Board will proceed with the veteran's appeal.  

Legal Criteria

The veteran has appealed the RO decision assigning an 
initial noncompensable evaluation for his right ear 
hearing loss.  Therefore, consideration must be given 
regarding whether the case warrants the assignment of 
separate ratings for the disability for separate periods 
of time, based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Disability evaluations are determined by the application 
of a schedule of ratings which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2002).  Separate diagnostic codes identify 
the various disabilities.

During the pendency of the appeal, VA issued new 
regulations for evaluating diseases of the ears and other 
sense organs, effective June 10, 1999.  See 64 Fed. Reg. 
25,202 - 25,210 (May 11, 1999).  The new regulations were 
codified at 38 C.F.R. §§ 4.85-4.87a (2002).  In its April 
2001 SSOC, the RO cited and considered the new 
regulations.  

When a law or regulation changes while a case is pending, 
the version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  

VA's General Counsel has held that where a law or 
regulation changes during the pendency of a claim, the 
Board should first determine whether the revised version 
is more favorable to the veteran.  In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of 
that regulation under 38 U.S.C.A. § 5110(g) (West 1991), 
can be no earlier than the effective date of that change.  
The Board must apply only the earlier version of the 
regulation for the period prior to the effective date of 
the change.  VAOPGCPREC 3-2000 (2000).
  
In reviewing this case, the Board must evaluate the 
veteran's service-connected hearing loss under both the 
old and current regulations to determine whether the 
veteran is entitled to an increased evaluation under 
either set of criteria.  

The pertinent regulatory amendments regarding evaluations 
for hearing impairment did not result in any substantive 
changes relevant to this appeal.  Essentially, the old and 
new regulations for evaluating disability from a hearing 
loss disorder are identical.  See 64 Fed. Reg. 25,202 (May 
11, 1999) (discussing the method of evaluating hearing 
loss based on the results of puretone audiometry results 
and the results of a controlled speech discrimination 
tests, and indicating that there was no proposed change in 
this method of evaluation).  

Under the new regulations, the title of Table VI was 
changed from "Numeric Designations of Hearing Impairment" 
(38 C.F.R. § 4.87 (1998)) to "Numeric Designations of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination" (38 C.F.R. § 4.85 (2002)).  
Moreover, Table VII reflects that hearing loss is now 
rated under a single Code, that of Diagnostic Code 6100, 
regardless of the percentage of disability.  

The amended regulations added two new provisions for 
evaluating veterans with certain patterns of hearing 
impairment that cannot always be accurately assessed under 
section 4.85 because the speech discrimination test may 
not reflect the severity of communicative functioning that 
some veterans experience.  See 64 Fed. Reg. 25,203 (May 
11, 1999).  Under 38 C.F.R. § 4.86(a), if puretone 
thresholds at each of the specified frequencies (1000, 
2000, 3000, and 4000 Hertz) are 55 dB's or more, an 
evaluation could be based upon either Table VI or Table 
VIa, whichever results in a higher evaluation.  Under 
section 4.86(b), when a puretone threshold is 30 dB or 
less at 1000 Hertz, and is 70 dB or more at 2000 Hertz, an 
evaluation could also be based either upon Table VI or 
Table VIa, whichever results in a higher evaluation.  

To evaluate the degree of disability for service-connected 
hearing loss, the rating schedule establishes eleven (11) 
auditory acuity levels, designated from level "I", for 
essentially normal acuity, through level "XI", for 
profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 
(2002).  The assignment of disability ratings for hearing 
impairment is derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Acevedo-Escobar 
v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

Examinations are conducted using the controlled speech 
discrimination tests, together with the results of the 
puretone audiometry test.  The horizontal lines in table 
VI, referenced in 38 C.F.R. § 4.85, represent nine 
categories of percent of discrimination based upon the 
controlled speech discrimination test.  The vertical 
columns in table VI represent nine categories of decibel 
loss based upon the puretone audiometry test.  The numeric 
designation of impaired efficiency
(I through XI) will be determined for each ear by 
intersecting the horizontal row appropriate for the 
percentage of discrimination and the vertical column 
appropriate to puretone decibel loss; thus, for example, 
with a percent of discrimination of 70 and average 
puretone decibel loss of 64, the numeric designation is 
"V" for one ear.  The same procedure will be followed for 
the other ear.  The numeric designations are then applied 
to table VII, also referenced in 38 C.F.R. § 4.85, to 
determine the veteran's disability rating.  

Factual Background

In a May 1980 rating decision, the veteran was service 
connected for left ear hearing loss and awarded a 
noncompensable evaluation.  He was denied service 
connection for right ear hearing loss.  He did not appeal 
the decision.  

In July 1996, the veteran was administered a VA 
audiological examination.  Pure



Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
50
60
LEFT
10
10
10
35
35

Puretone decibel averages (1000-4000 Hz) were 33 dB for 
the right ear and 23 dB for the left ear.  Speech 
audiometry revealed speech recognition ability of 80 
percent for the right ear and 84 percent for the left ear.

In a December 1996 rating decision, the veteran was 
granted service connection for right ear hearing loss, and 
denied an increased (compensable) rating for left ear 
hearing loss.  He appealed this decision.  

In August 2000, the veteran was administered a VA 
audiological examination.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
50
55
LEFT
5
10
10
50
55

Puretone decibel averages were 33 dB for the right ear and 
31 dB for the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent for the right ear and 94 
percent for the left ear.

Analysis

The veteran's July 1996 VA audiological evaluation 
revealed an average puretone threshold hearing level of 23 
dB for the left ear, with a speech discrimination score of 
84 percent.  An average puretone threshold hearing level 
of 33 dB with a speech discrimination score of 80 percent 
was reported for the right ear.  Application of these 
scores to table VI results in a designation of "II" for 
the left ear and a designation of "III" for the right ear 
under DC 6100.  When applied to table VII, this results in 
a noncompensable (0 percent) evaluation.  

The veteran's August 2000 VA audiological evaluation 
revealed an average puretone threshold hearing level of 31 
dB for the left ear, with a speech discrimination score of 
94 percent.  An average puretone threshold hearing level 
of 33 dB with a speech discrimination score of 96 percent 
was reported for the right ear.  Application of these 
scores to table VI results in a designation of "I" for the 
left ear and a designation of "I" for the right ear under 
DC 6100.  When applied to Table VII, this results in a 
noncompensable (0 percent) evaluation.  

The Board has also considered section 4.86(a).  However, 
given that, the evidence does not reflect puretone 
thresholds of 55 dB or more at 1000, 2000, 3000, and 4000 
Hertz, consideration of Table VIa is not warranted.  
Consideration of section 4.86(b) is also not warranted, 
given that the evidence does not reflect a simultaneous 
puretone threshold of 30 dB or less at 1000 Hertz and a 
puretone threshold of 70 dB or more at 2000 Hertz.

The Board has also considered whether the veteran is 
entitled to a "staged" rating for his service-connected 
right ear hearing disability, as the Court indicated can 
be done in this type of case.  The currently assigned 
noncompensable rating was granted, effective from the date 
of service connection.  Upon reviewing the longitudinal 
record in this case, the Board finds that at no time has 
the veteran's disability met the criteria for a 
compensable rating.  

Under the circumstances described above, the preponderance 
of the evidence is against an increased disability rating 
for the veteran's bilateral hearing loss. 

Additionally, 38 C.F.R. § 3.321(b)(1) provides that, where 
the disability picture is so exceptional or unusual that 
the normal provisions of the rating schedule would not 
adequately compensate the veteran for service-connected 
disability, then an extraschedular evaluation will be 
assigned.  If the question of an extraschedular rating is 
raised by the record or by the veteran before the Board, 
the correct course of action for the Board is to raise the 
issue and remand the matter for decision in the first 
instance by the RO.  Bagwell v. Brown, 9 Vet. App. 157, 
158 (1996); Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  In 
the absence of "evidence of 'an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application 
of the regular schedular standards' . . . the Board [is] 
not required to discuss the possible application of 
§ 3.321(b)(1)."  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

Here, the veteran has not raised the issue of an 
extraschedular rating.  Furthermore, there is no other 
evidence that his hearing disability causes marked 
interference with employment or necessitates frequent 
hospitalization.  As a result, the Board finds that 
consideration of this matter under the provisions of 38 
C.F.R. § 3.321 is not appropriate.  


ORDER

Entitlement to an increased (compensable) rating for 
bilateral hearing loss is denied.  


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

